Case: 3:19-cv-00177-TMR-MJN Doc #: 20 Filed: 09/30/20 Page: 1 of 3 PAGEID #: 133




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

DENISE WATKINS.,

       Plaintiffs,                                    Case No. 3:19-cv-177

vs.

COMPUNET CLINICAL                                     District Judge Thomas M. Rose
LABORATORIES, LLC,                                    Magistrate Judge Michael J. Newman

      Defendants.
______________________________________________________________________________

 ORDER: (1) GRANTING DEFENDANT’S MOTION FOR AN EXTENSION OF TIME
  TO IDENTIFY EXPERT WITNESSES LIMITED TO THE ISSUE OF DAMAGES; (2)
DIRECTING COUNSEL FOR THE PARTIES TO CONFER REGARDING DATES FOR
    SUCH EXPERT DISCLOSURES AND FOR A DISCOVERY DEADLINE WITH
   REGARD TO THIS ISSUE; (3) ORDERING THE PARTIES TO JOINTLY NOTIFY
 THE COURT OF PROPOSED DATES FOR THE SAME WITHIN 7 DAYS FROM THE
 ENTRY OF THIS ORDER; AND (4) KEEPING ALL OTHER DEADLINES THE SAME
______________________________________________________________________________

       This civil case is before the Court on Defendant’s motion for an extension of time to

identify expert witnesses related solely to its defense that Plaintiff failed to mitigate her damages.

Doc. 14. Plaintiff filed a memorandum in opposition to Defendant’s motion. Doc. 18. Thereafter,

Defendant filed a reply. Doc. 19. The undersigned has carefully considered all of the foregoing,

and Defendant’s motion is now ripe for decision.

       “When an act may or must be done within a specified time, the court may, for good cause,

extend the time . . . on motion made after the time has expired if the party failed to act because of

excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B). To determine whether excusable neglect exists,

the Court must balance five factors, namely: “(1) the danger of prejudice to the nonmoving party,

(2) the length of the delay and its potential impact on judicial proceedings, (3) the reason for the

delay, (4) whether the delay was within the reasonable control of the moving party, and (5) whether

                                                  1
Case: 3:19-cv-00177-TMR-MJN Doc #: 20 Filed: 09/30/20 Page: 2 of 3 PAGEID #: 134




the late-filing party acted in good faith.” Nafziger v. McDermott Int’l, Inc., 467 F.3d 514, 522 (6th

Cir. 2006) (citing Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395

(1993)).

       Initially, Plaintiff asserts that Defendant’s motion is not supported by any evidence for the

Court’s consideration. Doc. 18 at PageID 106. Plaintiff also argues that good cause does not exist

because Defendant has not timely and diligently sought the requested discovery in this case, and

because an extension would cause unreasonable delay and significantly prejudice Plaintiff. Id.

       Insofar as Plaintiff argues that the requested extension should be denied because

Defendant’s motion is unsupported by evidence, the Court finds that the documents provided with

Defendant’s reply satisfy its burden in this regard. Doc. 19.

       Additionally, the undersigned does not agree with Plaintiff’s contention that Defendant has

not timely and diligently sought the requested discovery in this case and, instead, concludes that

the supporting documents before the Court (i.e., Plaintiff’s interrogatory responses and deposition

testimony) demonstrate sufficient diligence and timeliness.

       Finally, because Defendant’s expert witness deadline expired on February 21, 2020 (doc.

6), the undersigned, in weighing the required factors, concludes that the danger of prejudice to

Plaintiff resulting from granting the requested extension is minimal and there will be no further

delay in bringing this case to a resolution because all other deadlines, except for discovery on the

issues of damages, shall remain the same. See infra. Further, there is no evidence or suggestion

of bad faith on the part of Defendant in seeking the requested extension.

       Accordingly, the undersigned finds good cause and excusable neglect sufficient to

GRANT Defendant’s motion for an extension of time to identify expert witnesses regarding

damages. Doc. 14. The parties are ORDERED to confer regarding proposed dates for (1) the



                                                 2
Case: 3:19-cv-00177-TMR-MJN Doc #: 20 Filed: 09/30/20 Page: 3 of 3 PAGEID #: 135




disclosure of expert witnesses and (2) an amended discovery deadline on this limited issue, and

shall   jointly    provide    the    Court     such      dates   via    email    to    Chambers

(newman_chambers@ohsd.ucourts.gov) within seven (7) days from the date of this Order. All

other deadlines in this case shall remain the same and are unchanged.

        IT IS SO ORDERED.



Date: September 30, 2020                              s/Michael J. Newman
                                                      Michael J. Newman
                                                      United States Magistrate Judge




                                               3
